AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


Rene E Oblitas,
                                                       JUDGMENT IN A CIVIL CASE FOR ATTORNEY'S FEES
                                Plaintiff,
         v.                                            Case Number: 2:17-cv-02420-JAD-VCF
Nancy A. Berryhill, Acting
Commissioner of Social Security,
                       Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
         that Cyrus Safa is awarded attorney fees pursuant to 42 U.S.C. § 406(b) in the amount of $3,800.00.
         The Court orders Cyrus Safa to reimburse Rene R. Oblitas the amount of $2,621.62 for EAJA fees
         previously paid by the Commissioner.




         5/20/2019
          5/22/2019
          5/21/2019
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                              /s/ M. Reyes
                                                             Deputy Clerk
